Title: From George Washington to John Rumney, Jr., 22 June 1785
From: Washington, George
To: Rumney, John Jr.



Dr Sir,
Mt Vernon 22d June 1785.

I stand indebted to you for two letters, one of the 8th of September—the other of the 9th of Feby—the first should not have remained so long unacknowledged, but for the expectation I had of the second—the second led me to expect a third, upon the receipt of which I meant to give you but one trouble by replying to them all at the same time.
Permit me to thank you Sir, for your attention to my Commissions: the joiner arrived safe, & I believe will fully answer your description & expectation of him; he gives great satisfaction, & seems well satisfied himself. The expence of his passage, & your advance to him, has been paid to Mr Sanderson.
I delayed making choice of either of the samples of Flag Stone, until I had seen the Irish marble, & was made acquainted with the cost of it; but as it is not yet arrived, & I like the whitest & cheapest of the three samples wch you sent me by Capt. Atkinson, I request the favor of you to forward by the first opportunity (with some to spare in case of breakage or other accidents) as much of this kind as will floor the Gallery in front of my house, which within the margin, or border that goes round it, & is already laid with a hard stone of the Country, is 92 feet 7½ inches, by 12 feet 9¼ inches.
Having given the exact dimension of the floor or space which is to be laid with flag-stone, I shall leave it to the workman to procure them of such a size (not less than one foot square—& all of one size) as will answer best, & accord most with the taste of the times. I take it for granted that 7½d. or 8d. is the price of the white Stone in the prepared state in which it was sent, & that shipping charges & freight only, are to be added to the Cost: if a rough estimate of the latter had been mentioned, it would have been more pleasing, as I could then have prepared accordingly.
I am at a loss to determine in what manner these dressed Flags can be brought without incurring much expence, or being

liable to great damage: to put them in Cases will involve the first; & to stow them loose, the other may be sustained; unless great care is used in the stowage, which is rarely to be found among Sailors, or even Masters of Vessels. If the Flags are well dressed, a little matter will chip the edges, and break the corners; which would disfigure the work & be hurtful to the eye. I will give no direction therefore on this head—your own judgment on the spot shall dictate; at the same time I have but little doubt, if they are placed in the hold of the Ship with hay or straw to keep them from rubing, of their coming free from damage.
I will soon follow this letter with a remittance from hence, or draft upon London for a sum to enable you to discharge the undertaker. In the mean while let me pray you to hasten the execution & the Shipping of them, as my Gallery is very much in want. With great esteem & regard I am Sir, &c.

G: Washington

